                                                                  USDCSDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                  DOC#:                              ~
-------------------------------------------------------X          DATE FILED:       -a._ / t l   /;;i_o
JESUS RIVERA,
                                                                  16-CV-5238 (KMW)
                                   Petitioner,
                 -against-                                        13-CR-424 (KMW)

UNITED STATES OF AMERICA,                                               ORDER
                                   Respondent.
-------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        The Court refers the parties to the civil docket in this matter. Jesus Rivera' s

supplemental motion to amend his Section 2255 Petition, filed February 9, 2020, is moot. On

January 29, 2020, the Court granted Rivera leave to amend his Section 2255 Petition to include

the claim that is the subject of the supplemental motion. (ECF No. 5.)

 Dated: New York, New York
        February JL 2020
                                                                  KIMBA M. WOOD
                                                               United States District Judge




                                                           1
